 YATES DRYWALL, INC.591Yates Drywall, Inc. and Painters District CouncilNo. 22, International Brotherhood of Paintersand Allied Trades, AFL-CIO. Case 7-CA-18480June 16, 1981DECISION AND ORDERUpon a charge filed on November 5, 1980, byPainters District Council No. 22, InternationalBrotherhood of Painters and Allied Trades, AFL-CIO, herein called the Union, and duly served onYates Drywall, Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 7,issued a complaint and notice of hearing on De-cember 30, 1980, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge, complaint, andnotice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding. Respondent failed to file an answer to thecomplaint.On February 25, 1981, counsel for the GeneralCounsel filed directly with the Board a motion totransfer the case to and continue the proceedingsbefore the Board and a Motion for Summary Judg-ment based on Respondent's failure to file ananswer as required by Sections 102.20 and 102.21of the National Labor Relations Board's Rules andRegulations, Series 8, as amended. Subsequently,on March 3, 1981, the Board issued an order trans-ferring proceeding to the Board and a Notice ToShow Cause why the General Counsel's Motionfor Summary Judgment should not be granted. Re-spondent did not file a response to the Notice ToShow Cause and, accordingly, the allegations ofthe complaint stand uncontroverted.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the Respondentshall so state, such statement operating as adenial. All allegations in the complaint, if noanswer is filed, or any allegation in in the com-256 NLRB No. 87plaint not specifically denied or explained inan answer filed, unless the respondent shallstate in the answer that he is without knowl-edge, shall be deemed to be admitted to betrue and shall be so found by the Board, unlessgood cause to the contrary is shown.The complaint and notice of hearing served onRespondent on April 11, 1979, specifically statedthat unless an answer to the complaint was filedwithin 10 days from the service thereof "all of theallegations in the Complaint shall be deemed to beadmitted true and may be so found by the Board."Further, Respondent was notified by letter datedJanuary 30, 1981, that an answer to the complainthad not been received, and that summary judgmentwould be sought unless an answer to the complaintwas filed by February 12, 1981. As noted above,Respondent has not filed an answer to the com-plaint, nor did it respond to the Notice To ShowCause. No good cause to the contrary having beenshown, in accordance with the rules set forthabove, the allegations of the complaint are deemedto be admitted and are found to be true. Accord-ingly, we grant the General Counsel's Motion forSummary Judgment. On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent, aMichigan corporation with its office and place ofbusiness at 1215 Shady Oaks, in the city of AnnArbor, Michigan, has been engaged in the con-struction industry as an installer of interior drywall.During the 12 months ending November 30, 1980,Respondent, in the course and conduct of its busi-ness operations, provided services valued in excessof $50,000 to Oxford Development Corporation asa subcontractor on F.H.A. project No. 047-35121-PM-PAH-L8. Oxford Development Corporation islocated in Okemos, Michigan, and is a subsidiary ofthe Oxford group which has offices located in In-dianapolis, Indiana, and Washington, D.C. Duringthe period mentioned above, Oxford DevelopmentCorporation purchased supplies and materialsvalued in excess of $50,000 from suppliers locatedoutside the State of Michigan and caused such sup-plies and materials to be transported directly fromsaid out-of-state sources directly to its constructionsites located within the State of Michigan.i Eagle lruck and Trader Rental Divistion of E. r & 7. L tasng. Inc,211 N.RB 8)4 (1974)YATES DRYWALL, INC 591 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDPainters District Council No. 22, InternationalBrotherhood of Painters and Allied Trades, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All drywall and taping journeymen, appren-tices, foremen, and acting foremen employedby the Respondent at its various constructionprojects; but excluding guards and supervisorsas defined in the Act.At all times material herein, the Union has beenthe designated exclusive collective-bargaining rep-resentative of the above-described employees. Suchrecognition has been embodied in successive collec-tive-bargaining agreements, with the most recentagreement effective by its terms from June 1, 1978,to May 31, 1980. This most recent agreement pro-vides, inter alia, that it will remain in effect for saidterm and from year to year thereafter unless eitherparty desires a change, in which case it is to notifythe opposite party in writing at least 60 days priorto May 31, 1980, or 60 days prior to the anniversa-ry date of any extension thereof. Neither Respond-ent nor the Union served on the other any noticeof modification prior to May 31, 1980. This mostrecent agreement further provides, in pertinentpart, that Respondent shall maintain accurate andcomplete payroll records for all employees coveredby the agreement, that Respondent shall make reg-ular monthly or weekly contributions to the trust-ees of the Painters Union Deposit Fund on behalfof its unit employees covered by the agreement forpurposes of certain insurance, vacation, and otherbenefits, and that accountants selected by the trust-ees of the Deposit Fund may make regular auditsof Respondent's payroll records to ascertain com-pliance with construction requirements of theagreements.Since December 1979, and continuing to date,Respondent has failed and refused, despite continu-ing requests by administrators of the fringe benefitfunds to submit the contractually required monthlyfringe benefit reports and contributions on behalfof the unit employees to the trustees of the fringebenefit funds. Since June 26, 1980, agents of thefringe benefit funds described in the contract haverequested that Respondent furnish them payrolland other records to determine Respondent's com-pliance with the benefit contribution provisions ofthe applicable agreement. Respondent, by its agent,Loren Yates, has failed and refused to comply withthe foregoing requests.We find that by the aforesaid conduct Respond-ent has refused to bargain collectively with theUnion as the exclusive representative of the em-ployees in the appropriate unit and that such con-duct violated Section 8(a)(5) and (I) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, andtake certain affirmative action designed to effectu-ate the policies of the Act.We have found that Respondent violated Section8(a)(5) and (1) of the Act by unilaterally, and with-out notice to or discussion with the Union, failingand refusing to make monthly fringe benefit reportsand contributions on behalf of unit employees tothe trustees of the fringe benefit funds as requiredby the applicable agreement in effect between theUnion and Respondent. In order to dissipate theeffect of these unfair labor practices, we shall orderRespondent to furnish payroll and other records tothe administrators of the fringe benefit fund as pro-vided in the applicable agreement and to makewhole its employees by paying to the Union'sfringe benefit funds the contributions which shouldhave been made pursuant to the applicable agree-ment, retroactive to December 1979.2i Because thile provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rateon unlawfullywithheld fund payments We leave to the compliance stage the questionwhether Respondenll Yates Drywall Inc,. must pay any additionalContinued YATES DRYIXALL, INC.593The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Yates Drywall, Inc., is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. Painters District Council No. 22, InternationalBrotherhood of Painters and Allied Trades, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All drywall and taping journeymen, appren-tices, foremen, and acting foremen employed byRespondent at its various construction projects, butexcluding guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. At all times material herein, the Union hasbeen the exclusive representative of all the employ-ees in the aforesaid appropriate unit for the pur-poses of collective bargaining within the meaningof Section 9(a) of the Act.5. By unilaterally, and without notice to or dis-cussion with the Union, failing and refusing sinceon or about December 1979, to contribute to theUnion's fringe benefit fund the sums of money re-quired by the written agreement entered into be-tween the Union and Respondent and by failingand refusing to furnish payroll and other records inaccordance with the applicable agreement, Re-spondent has refused to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate bargaining unitdescribed above, and thereby has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Yates Drywall, Inc., Ann Arbor, Michigan, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:amounts into the benefit funds in order to satisfy our "make whole"remedy These additional amounts may be determined, depending on thecircumstances of each case, by reference to provisions ill the documentsgoverning the funds at issue and, where there are no governing proi-sions, to evidence of any loss directly attributable to the unla ful '.ith-holding action, which might include the loss of return on inxestmcill fthe portion of funds withheld, additional administrative cost.. etc., butnot collateral losses Merryweather Optical Company, 240 N.RB 121(1979).(a) Refusing to bargain collectively with PaintersDistrict Council No. 22, International Brotherhoodof Painters and Allied Trades, AFL-CIO, by uni-laterally, and without notice to or discussion withthe aforesaid Union, failing and refusing to submitmonthly fringe benefits reports and contributionson behalf of unit employees as required pursuant tothe applicable written agreement between theUnion and Respondent.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain collectively withPainters District Council No. 22, InternationalBrotherhood of Painters & Allied Trades, AFL-CIO, with respect to rates of pay, wages, hours,and other terms and conditions of employment.The appropriate unit for the purposes of collectivebargaining is:All drywall and taping journeymen, appren-tices, foremen, and acting foremen at its var-ious construction projects, but excludingguards and supervisors as defined in the Act.(b) Make whole its employees by making contri-butions into the Union's fringe benefit funds andfurnish delinquent fringe benefit contribution re-ports in the manner set forth in the section of thisDecision entitled "The Remedy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary or useful in check-ing compliance with this Order.(d) Post at its facility in Ann Arbor, Michigan,copies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 7, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.:' In the event that this ()rder is enforced b' a Judgment of a JlliledStater Court (of Appea;l,. the fiords in the ntice reading 'PT-ltcd byOrder of the National ahbor Relaions oard" shall read "'postd 'urlu-ant to) a Judgnlenl of the rrUnited SllaS C'ourt of Appeals Fnforcinig anOrder (of the N.aitiol I ashor Relations Hoard The Board, upon the basis of the foregoing factsYATES DRYWALL, INC 593 594DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Painters District Council No. 22, Interna-tional Brotherhood of Painters and AlliedTrades, AFL-CIO, by unilaterally makingfringe benefit reports and contributions as re-quired by the terms of the applicable agree-ment between the Union and ourselves.WE WILl. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment. The bargaining unit is:All drywall journeymen, apprentices, fore-men, and acting foremen, employed by theEmployer at its various construction proj-ects; but excluding guards and supervisors asdefined in the Act.WE WILL make our employees whole bypaying to the Union's fringe benefit funds thecontributions which should have been madepursuant to the terms of our written agreementwith the above-named Union. WE WILL fur-nish delinquent fringe benefit reports as re-quired by our agreement with the Union.YATES DRYWALL, INC.